FILED IN COURT OF APPEALS
                                                         12th Court '•' toe :.r 0 strict
                                                         I
                 NO. 12-13-00175-GV

                       IN THE
                 COURT OF APPEALS
          12th. COURT OF APPEALS DISTRICT
                  AT TYLER, TEXAS


   GUY SPARKMAN, PLAINTIFF/ THIRD PARTY DEFENDANT
                   APPELLANT
                         VS.
      Karen Phillips, Smith County Clerk, Intervener
               Third Party, Plaintiff
                        And
 Microsoft Corporation; Support Space, Inc. as agent for
Microsoft Corp.; Omar Franco, as agent for Microsoft Corp.
  And Robert Doe, as agent for Microsoft Corp.
                    Defendants


                  APPELLEES



   ON APPEAL FROM COUNTY COURT AT LAW NO 2
            SMITH COUNTY, TEXAS
               TRIAL CASE NO. 60, 671-A



       APPELLANT'S MOTION FOR REHEARING
        ON COURT'S MARCH 18,2015 JUDGMENT


                                   Guy Sparkman, Pro Se
                                   420 Haden St.
                                   Tyler, Texas 75701
                                   No Phone
                                   Email: gysparkman@yahoo.com
                       TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                       ii, m

POINTS FOR REHEARING

1.   There Court's Memorandum opinion andjudgment demonstrate the Court

 has made a clear, manifest and substantial error oflaw; and , the error is of such

 importance to the jurisprudence ofthe state that, in the opinion ofthe supreme

 court, it requires correction. Re. Texas Government Code Title 2, Subtitle A.

 Chapter 22 Subchapter A, Section 22,001 (6)


2. The Court's memorandum andjudgment involves the constructions of a statute,

(a). Clearly, the Court has made a substantial error in its construction of Tex. Civ.
Prac. & Rem Code. 11.051 et seq.. Therefore, it requires reconsideration and

correction (b) The error ofconstruction violated Appellants Equal Protection ofthe

protected right to file lawsuits that may be unsuccessful.


3. The appeal involves fundamental constitutional issues. The Court's memorandum

opinion and Appellant's brief demonstrate the Court violated Appellant's Due.

Process and Equal Protection Rights. Therefore, the memorandum opinion and

judgment require reconsideration and correction.
                                        i
4. The memorandum opinion and judgment undermine the Public's faith, trust and

confidence in the court's memorandum Opinions and judgments.


5. There Memorandum Opinion makes numerous erroneous statements of

controlling and dispositive facts and law;

INTRODUCTION AND SUMMARY OF ARGUMENT                                      2, 3.

ARGUMENT AND AUTHORITIES                                                  3-14

CONCLUSIONAND PRAYER                                                      14,15

CERTIFICATE OF SERVICE                                                     15.

                            TABLE OF AUTHORITIES


 Armstrong v. Manzo
 380 U.S. 545, 552, 85 S. Ct. 1187,1191,1191,14 L. ed 2d 62, 66              14

BE&K Const Co. v. NLRB,
 536 U.S. 516                                                           9,11,12

Creel v. District Attorney for Medina County,
818 S.W.2d 45, 46 (Tex 1919)                                               13

 Equitable Gen. Ins. Co. V. Yates
 684 S.W.2d 669, 671 (Tex. 1984)                                           13


Griffin V. Breckenridge,
403 U.S. 88,102 (1971)                                                           3

 HAINES V. KERNER,
404 U.S. 519 (1972)                                                               1

                                         ii
 HUGHES V. ROWE
 449 U.S 5,1980 (1980)                              L
Jackson Walker, L.L.P,
247 S. W 3d HN 35                                   n

Martin v. Martin, Martin & Richards, Inc.
989 S.W.2d 357, 359 (Tex. 1998                   13

Maty v. Grasselli Chemical Co.
303 U.S. 197 (1938)                                     l
Mine Workers v. Illinois Bar Assn.,
389 U.S. 217, 222 (1967)                           12

Mullanev. Central Hanover Tr. Co.
339 U.S. 306, at313"                                15

Murphy v. State
95 S.W.3d 317, 320 (Tex. App-Houston)            4

Olmsted v. United States
277 U.S. 438 (1928)                                     x

Sax V. Votteler, 648 S.W.2d 661, 664             12
Wilson v. State,
977 S.W.2d 379, 380 n. 3 (Tex. Crim. App 1998)    4
U.S. v. Throckmorton,
98U.S.61                                            4

                                      in
 TO THE HONORABLE JUSTICES OF COURT OF APPEALS FOR THE
                       12th DISTRICT OF TEXAS:


  Appellant files this compelling Motion for Rehearing requesting rehearing

reconsideration of the Memorandum Opinion and Judgment issued in this

appeal, on March. 18, 2015 and respectfully shows the Court as follows:

                          PRO SE LITIGANTS



 " A pros se complaint, however in artfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers and can only be
dismissed for failure to state a claim if it appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which would entitle him to
relief


                 HAINES V. KERNER, 404 U.S. 519 (1972),
                HUGHES V. ROWE 449 U.S 5,1980 (1980)


         " Pleadings are intended to serve as a means of arriving at fair and just
  settlements of controversies between litigants. They should not raise barriers
                  which prevent the achievement of that end. "
              Maty v. Grasselli Chemical Co. 303 U.S. 197 (1938)



      Crime is contagious, If the Government becomes a lawbreaker, it
 contempt for law; it invites every man to become a law unto himself; it invito^
                                       anarchy."
                  Olmsted v. United States 277 U.S. 438 (1928)


                                  1.
         INTRODUCTION AND SUMMARY OF ARGUMENT


Clearly , rehearing is appropriate in this important litigation involving fundamental

and inalienable constitutional rights important to the People of Texas.

By this Motion for Rehearing, Appellant respectfully asks the Court to revisit its

memorandum opinion and judgment. Rehearing is appropriate inthis utmost

important case involving fundamental constitutional rights, privileges and

immunities of the people of Texas


                             CLEARLY



The Court's Opinion and judgment requires correction through reconsideration. This

case involves fundamental constitutional questions of the utmost importance to the

people ofTexas, especially persons who elect to exercise their right to effective and

meaningful access to the courts without the assistance of a licensed attorney.

                            THEREFORE



It is crucial that the Court thoroughly and correctly address each of the issues

presented to the Court. Plainly the opinion does not address all ofthe arguments
                                   2.
and authorities presented by Appellant's brief. This irrefutable fact violates

Plaintiffsfundamental and inalienable right to due process and equal protection

rights guaranteed and protected by the Constitution of the United States and the State

of Texas


   Appellant respectfully moves for rehearing. By this Motion for Rehearing,

Appellant asks the Court to revisit its decision to affirm the Trial Courts judgment.

       VIOLATION OF EQUAL PROTECTION AND DUE PROCESS
Clearly, the memorandum opinion and judgment violates Appellant's due process

and equal protection rights. This denial ofequal protection ofthe laws and

denial of due process was clearly the product ofclass based bias and prejudice

against pro se litigants . See Griffin V. Breckenridge, 403 U.S. 88, 102 (1971)

                  ARGUMENT AND AUTHORITIES
           JUDGE KNIZE'S AUTHORITY TO ACT AS TRIAL JUDGE


Order of Recusal:


 The Memorandum Opinion does not address the issue that Judge Roger's Order

of Recusal was based on a manifestly false and fraudulent statement of the
                                       3.
controlling fact. Therefore, as a matter oflaw, the Order ofRecusal was VOID

The memorandum opinion's failure to address this controlling issue violates

Appellant's due process right and the equal protection ofthe clearly established law

that: FRAUD VITIATES EVERY THING IT TOUCHES, "even judgments"

Re ; U.S. v. Throckmorton, 98 U.S. 61

Oath of Office for Judge Sitting bv Assignment


The law is clearly established that the issue ofoath ofoffice can be raised for the

first time on appeal. See Murphy v. State 95 S.W.3d 317, 320 (Tex. App-
Houston)


"Although appellant did not raise this issue in the trial court, a challenge to a
trialjudges' legal qualifications may be raised thefirst time on appeal citing
Wilson v. State, 977S. W. 2d379, 380 n. 3 (Tex. Crim. App 1998)

Appellant was not aware ofthe fact that Judge Knize had not been administered the

oath required by the Texas Constitution and the Texas Government Code . until he

began research for this appeal. The people ofTexas have the right to assume their

public officials and judges to uphold the law.

The Texas Government Code Sec. 25.0018 RECORD, states:
                                     4.
"When a retired orformer judge is appointed asa visitingjudge, the clerk shall
enter in the administrativefile as apart of the proceedings in the case a record
that gives the visitingjudge's name and shows that:
(1) thejudge ofthe court was disqualified, absent, or disabled to try the cause.
(2) the visitingjudgewas appointed; and
(3) the oath ofofficeprescribed by lawfor aretired orformerjudge who is
appointed as a visitingjudge was duly administered to the visitingjudge andfiled
with the regionaljudge."


When appellant requested the clerk's office to see the administrative file, the

deputy clerk and the clerkstated they did nothave or maintain an

 administrative file.
                                   THE

                        CLEARLY ESTABLISHED LAW


The law is clearly established that a litigant may raise this issue for the first time on

appeal. SEE, Murphy v. State, supra

   The citizens of Texas have not only the right; but, the duty to hold their

public officials accountable for the blatant violations of their official duties

and responsibilities imposed by law!

 CONSTITUTIONALITY OF THE VEXATIOUS LITIGANT STATUTE


Pages 16 thru 23 ofAppellant's Briefare included herein by reference thereto as
                                          5.
though they were repeated herein word for word. The authorities identified i n these

pages must be considered in conjunction with the authorities cited in this document

                                   FIRST



  The statute is unconstitutional and manifestly void on its face or as applied to


 Appellant; because, by its terms it always operates unconstitutionally; because

     it significantly abridges and chills pro se litigant's fundamental right to

        petition the courts, even thought the petition may be unsuccessful.

                              FURTHERMORE



 (1) The memorandum opinion and judgment violate Appellant's due process

 rights; because, it does not address each of the arguments and authorities

  presented and relied on in Appellant's Brief.

(2) The memorandum opinion violates Appellant's Equal Protection rights;

 Because, it does not give Appellant the benefit of the clearly established law as

mandated by the Supreme Count and authorities cited on those pages.

(3) Therefore, the judgement of the Court is VOID, as a matter of law.
                                        6.
SECOND:


The memorandum opinion states that Appellant does not have the right to file

frivolous litigation.


The issues in this appeal do not concern "frivolous litigation". Plainly, they

concern the fundamental and protected right to petition the courts even


though the litigation may be unsuccessful! See, BE&K Const Co. v. NLRB,

 536 U.S. 516


 Therefore, the memorandum's numerous statements that "frivolous litigation" is

 not protected litigation; and the briefing offrivolous litigation is patently

 misleading, deceptive, irrelevant and not applicable to the dispositive issues

 before the court. I.e.,


" Moreover, as set forth previously, there is no constitutional right to file
frivolous litigation. See Retzaff, 356 S.W.3d at 704. Therefore we conclude that
Chapter 11 is not overbroad because it does not include protected conduct
within its prohibitions.".


Ref. page 8 ofmemorandum opinion. This misleads and deceives the court

 about the real issue.
                 CIVIL PRACTICE AND REMEDIES CODE

                 CHAPTER 11. VEXATIOUS LITIGANTS



 Sec. 11.054. CRITERIA FOR FINDING PLAINTIFF A VEXATIOUS
LITIGANT. A court may find a plaintiff a vexatious litigant if the defendant
shows that there is not a reasonable probability that the plaintiff will prevail in
the litigation against the defendant and that:
(1) the plaintiff, in the seven-year period immediately preceding the date the
defendant makes the motion under Section 11.051, has commenced, prosecuted,
or maintained at least five litigations as a pro se litigant other than in a small
claims court that have been:

(A) finally determined adversely to the plaintiff;
(B) permitted to remain pending at least two years without having been brought
to trial or hearing; or
(C) determined by a trial or appellate court to be frivolous or groundless under
state or federal laws or rules of procedure;

(2) after a litigation has been finally determined against the plaintiff, the
plaintiffrepeatedly relitigates or attempts to retitigate, pro se, either:
(A) the validity ofthe determination against the same defendant as to whom the
litigation was finally determined; or
(B) the cause of action, claim, controversy, or any of the issues of fact or law
determined or concluded by the fmal determination against the same defendant
as to whom the litigation was finally determined; or
(3) the plaintiff has previously been declared to be a vexatious litigant by a state
or federal court in an. action or proceeding based on the same or substantially
similar facts, transition, or.occurrence.

Added by Acts 1997, 75th Leg., ch. 806, Sec. 1, eff. Sept 1,1997.
Amended by:

Acts 2013, 83rd Leg., R.S., Cb. 1224 (S.B. 1630), Sec. 3, eff. September 1, 2013.

                                    8.
  THE STATUTE PROHIBITS PROTECTED CONDUCT AND
             FUNDAMENTAL RIGHTS ON ITS FACE

Clearly, the statute ABRIDGES unsuccessful lawsuits that are protected by the
Constitution of the United States and the State of Texas.

THE ISSUE IS WHETHER THE PEOPLE OF THE UNITED STATES HAVE
 THE CONSTITUTIONALLY GUARANTEED RIGHT TO PETITION THE
  COURTS EVEN THOUGH THE LAWSUIT MAY BE UNSUCCESSFUL?

The First Amendment of Constitution of the United States says nothing about

successful petitions.   See, BE&K Const Co. v. NLRB, 536 U.S. 516
"The First Amendment provides, in relevant part, that "Congress shall make no
law... abridging,., the right of the people... to petition the Governmentfor a
redress ofgrievances." We have recognized this right to petition as one of "the
mostprecious ofthe liberties safeguarded by the Bill ofMights," Mine Workers v.
Illinois BmAssn., 389 v s 217, 222 (1967), and have explained that the right is
implied by "ftjhe very idea ofagovernment, republican inform," United States v.
Cruikshank, 92 U.S. 542, 552 (1876). "

                             ADDITIONALLY


'^Second, even unsuccessful but reasonably based suits advance some First
Amendment interests. Like successful suits, unsuccessful suits allow the " public
airing of disputedfacts^ "Bill Johnson's, supra, at 743 (quoting Balmer, Sham
Litigation and the Antitrust Law, 29 Buffalo L. Rev. 39, 60 (1980)), and
 raise matters ofpublic concern. They also promote the evolution ofthe law by
 supporting the development oflegal theories that may not gain acceptance the
first time around Moreover, the ability to lawfully prosecute even unsuccessful
suits adds legitimacy to the court system as a designated alternative to force. See
Andrews, A Right ofAccess to Court Under the Petition Clause ofthe First
Amendment: Defining the Right, 60 Ohio St L. J. 557, 656 (1999) (noting the
potentialfor avoiding violence by the filing of unsuccessful claims)"
                                PLAINLY


The Supreme Court has mandated that the right to petition the courts, includes

the right to file unsuccessful lawsuits!!

                             HOWEVER


Texas Civil Practices and Remedies Code Texas Civil Practices Chapter 11 states

in relevant and controlling part:

"Sec. 11.054 CRITERIA FOR FINDING A PLAINTIFF A VEXATIOUS
LITIGANT. A court mayfind a plaintiffa vexatious litigant ifthe defendant
shows that there is not a reasonable probability that theplaintiff willprevailin the
litigation against the defendant and that:

(1) the plaintiff, in the seven-yearperiod immediately preceding the date the
defendant makes the motion under Section 11.051, hascommence, prosecuted, or
maintained at leastfive litigations as a pro se litigant other than in a small claims
court that have been :
A.finally determine adversely to theplaintiff. "

Sec. 11.001 DEFINITIONS.

(5) "Plaintiff' means an individual who commences or maintains a litigation pro
se'i

Sec. 11.002 APPLICABILITY. (A) This chapter does not apply to an attorney

licensed to practice law in this state unless the attorney proceeds pro se. "


 Plainly, honest, reasonable and unbiased persons trained in the law can see

that the foregoing provisions of the statute violate the First Amendment rights as

determined by the Supreme Court of the United States; therefore, void on
                                     10.
their face and as applied to Appellant.


Equal Protection- Discrimination Against Pro Se Litigants

The memorandum opinion states :

"We nextconsider Sparkman's general contention that Chapter 11 discriminates
againstpro se litigants. In so doing, wefirst note that the statute does not state it
applies only topro se litigants "

 The statute demonstrates that this a manifestly erroneous statement of a

material and controlling fact       Therefore the Court should reconsider the

holding.

"Under the 14th Amendment ofthe U.S. Constitution and Texas Constitution art 1,
§3, allperson similarly situated should be treated alike. The general rule is that
legislation ispresumed to be valid andwillbesustained iftheclassification drawn
by thestatute is rationally to a legitimate state interest, unless thestatute
discriminates against a suspect class." Jackson Walker, L.L.P, 247 S. W3dHN
35


                       STRICT SCRUTINY


The law is clearly established that the courts must apply strict scrutiny when a

 fundamental constitutional right is infringed, particularly those found in the Bill of

Rights and those the Supreme Court has deemed a fundamental right protected by

the Due Process Clause or the Liberty Clause of the 14th Amendment.

In BE&K Construction Co v. NLRB , 536 U.S. 516 (2001) the Supreme Court

held:


                                          11.
"The FirstAmendment provides, in relevantpart, that "Congress shall make no
law... abridging... the right ofthepeople... topetition the Governmentfor a
redress ofgrievances." We have recognized this right topetition as one of "the
mostprecious ofthe liberties safeguarded by the Bill ofRights," Mine Workers v.
Illinois Bar Assn., 389 jj s 217, 222 (1967), and have explained that the right is
implied by "ft/he very idea ofa government, republican inform," United States v.
Cruikshank, 92 U.S. 542, 552 (1876). "

 This court did not apply strict scrutiny in its evaluation of the constitutionality of

  Tex. Civ. Prac. & Rem. Code 11. 051 et seq. Therefore, the Court have violated

Appellant's Due Process and Equal Protection Rights. Consequently the

memorandum opinion and judgment are void as a matter of law.

                        INESCAPABLE CONCLUSION


The memorandum opinion and judgment are unconstitutional and therefore void;

because, the Court violated Appellants Due Process and Equal Protection rights.

                  Unconstitutionally Vague or Overbroad:

 The memorandum opinion states: "Therefore, we conclude that Chapter 11 is not

 overbroad because it does not include protected conduct within it prohibitions. "

This is a manifestly erroneous and arbitrary conclusion.

The law is clearly established that filing unsuccessful lawsuits is protected conduct.

 See, BE&K Const. Co. v. NLRB, 536 U.S. 516

                                  Arbitrary

The memorandum cites as authority Sax V. Votteler, 648 S.W.2d 661, 664

(Tex. 1983). Sax holds:                12.
"HN 6. Texas Const Art 1 § 13 ensures that Texas citizens bringing common law
causes ofaction willnotbe unreasonably be denied access to the court"

"HN7. A statute or ordinance that unreasonably abridges ajusticable right to
obtain redressfor injuries causedby the wrongful acts ofanother amounts to a
denial ofdue process under Tex. Const art 1 § 13, and is, therefore, void."

                              INDIGENCY FINDINGS

The memorandum states: "Despite Sparkman's assertion the record reflects

that Phillipsfiled a contest to the affidavit" The trial court's "Case Summary"

demonstrates this to be an erroneous statement of the controlling fact. Exhibit A.

A contest of the affidavit must filed before the first hearing by the trial court.

"An uncontested affidavit ofinability topay is conclusive as a matter oflaw."

Equitable Gen. Ins. Co. V. Yates      684 S.W.2d 669, 671 (Tex. 1984)

      FAILURE TO CONDUCT HEARING ON MOTION TO DISMISS

  The Court's finding on this issue is clearly and manifestly misleading, deceptive

and erroneous. The Court erroneously relies on Martin v. Martin, Martin &

Richards, Inc. 989 S.W.2d 357, 359 (Tex. 1998. That case is not relevant or

applicable to the facts and issues in this case. Furthermore, The Court reversed

that case!



The Court failed to consider the controlling case cited by the Appellant:

Creel v. District Attorney for Medina County, 818 S W. 2d 45, 46 (Tex 1919).

                                       13
The Texas Supreme Court in Creel Stated:

"The dispositive issue in this case is whether it was adenial ofdueprocessfor the
trial court to summarily dismiss Creel's petition absent either notice or a hearing.
HN2 Fundamental requirements ofdue process demand an opportunity to be
heard Armstrong v. Manzo 380 U.S. 545, 552, 85 S. Ct 1187,1191,1191,14 L.
ed 2d 62, 66."

 The Supreme Court in Armstrong v. Manzo held:
"Many controversies have been raged about the cryptic and abstract words ofthe
DueProcess Clause but there can be no doubt that ata minimum they require
thatt deprivation oflife, liberty orproperty by adjudication bepreceded by notice
and opportunityfor hearing appropriate to the nature ofthe case" Mullane v.
Central Hanover Tr. Co. 339 U.S. 306, at 313"

It is well settled that lawsuits are property.

 Therefore, the Court's decision on this issue violated Appellant's Due

 Process and Equal Protections rights. Therefore, the ruling is void as a

matter of law.

                      CONCLUSION AND PRAYER

 Appellant respectfully requests the Court grant this Motion for Reconsideration
 and reverse the trial Court decision.


  For all the foregoing compelling reasons and in the interest ofthe Constitution,

 Due Process and Equal Protection rehearmg and reconsideration is warranted

 and necessary for the validity ofthe Court's judgment and the Public faith, trust
 and confidence in the judiciary, the judicial_processes and the administration of
                                    14
justice in Smith County, Texas




                                                 420 Haden St.
                                                  Tyler. Texas 75701
                                                 No phone
                                                  Email: gysparkman @yahoo.com


                    TFRTTFTCATE OF SERVICE


Ihereby certify that on April 1, 2015 I hand delivered atrue copy of tlus Motion
For Rehearing to the office ofthe attorney for the Defendant.


                                                     Guy ISparkman




                                  15
                                                     County Court at Law 2

                                                    Case Summary

  GUY SPARKMAN vs. MICROSOFT CORPORATION;
                                                      Case No. 60,671-A
                                                                    §                Location:
                                                                                                           A
                                                                                                  County Court at Law 2
 SUPPORTSPACE, IN. AS AGENT FOR MICROSOFT                           §         Judicial Officer:   Rogers, Randall L
 CORP.; OMAR FRANCO, AS AGENT FOR                                   §                Filed on:    03/20/2012
 MICROSOFT CORP. AND ROBERT DOE, AS AGENT                          §          Track Number:       251578
 FOR MICROSOFT CORP.                                               §

                                                          Case Information


Statistical Closures                                                              Case Type:      Contract - Other
05/08/2013      Case Dismissed by Plaintiff (OCA)
                                                                                         Case
                                                                                                  05/08/2013   Disposed
                                                                                       Status:
                                                                                                  03/20/2012   Filed



     DATE                                                  Case assignment


                   Current Case Assignment
                   Case Number                       60,671-A
                   Court                             County Court at Law 2
                   Date Assigned                     03/20/2012
                   Judicial Officer                  Rogers, Randall L




                                                          PARTY INFORMATION

                                                                                                   Lead Attorneys
Plaintiff              SPARKMAN, GUY
                                                                                                                            ProSe
                                                                                                           420 HADEN STREET
                                                                                                                TYLER, TX 75701

Defendant              MICROSOFT CORPORATION                                                      AINSWORTH, JENNIFER P.
                                                                                                                          Retained
                                                                                                                  903-509-5091(F)
                                                                                                             903-509-5000(W)
                                                                                                  909 ESE LOOP 323, SUITE 400
                                                                                                                  P.O. BOX7339
                                                                                                                TYLER, TX 75711
                                                                                  JAINSWORTH@WILSONLAWFIRM.COM


                       OMAR FRANCO AS AGENT FOR MICROSOFT CORP

                       ROBERT DOE, AS AGENT FOR MICROSOFT CORP

                       SUPPORTSPACE, INC.

     Date                                        Events & Orders of the Court



                       EVENTS
   03/20/2012          Jury Trial Request

   03/20/2012           Q Original Petition (OCA)
   03/20/2012           Qj Civil Case Information Sheet

   03/20/2012           QJ Affidavit

   04/05/2012           SI Affidavit
   04/09/2012           yj Memorandum                                                                              TRUE AND CORRECT
                                                                                                                   COPYOFORIGINAL
   04/18/2012                                                                                                      FILED IN SMITH COUNTY
                                                                                                                   CLERK'S OFFICE

                                                              PAGE 1 OF 3.                                     Printed on 03/31/2015 at 12:30 PM
                                             County Court at Law 2

                                            Case Summary
                                                 Case No. 60,671-A
              yj Request
04/20/2012    yj Memorandum
06/05/2012   Citation Issued by Certified Mail

06/15/2012    QJ Green Card Returned

06/18/2012    QJ Motion to Dismiss

06/20/2012    S3RESPONSE
06/20/2012    CLJ Order of Recusal

06/21/2012    yj Motion

06/21/2012    S3 RESPONSE
06/25/2012    yj Motion

06/27/2012    £3 Plea
06/29/2012    yj Original Answer

07/17/2012    yj Order

09/14/2012   Notice

09/14/2012    Qu Correspondence
09/17/2012    yj Motion

09/20/2012    S3 Docket Sheet
09/24/2012   Transfer Sent

09/25/2012    yj Response

09/27/2012    S3 Motion
10/02/2012    S3 RESPONSE
10/05/2012    QJ Motion To Strike

11/13/2012    y j Motion

11/15/2012    yj Notice of Setting

01/03/2013    %U Response

01/14/2013    fi] Brief
01/14/2013    yj Memorandum

01/15/2013    S3 Brief
01/16/2013    Q Motion To Strike
01/18/2013    yj Request

01/22/2013    yj Supplement

02/14/2013    SJ Order Denying

02/14/2013    S3Order
02/14/2013    QJ Order Denying                                              TRUE AND CORRECT
                                                                     WKtfBiCOPY OF ORIGINAL
02/22/2013   Certified Copy                                          «X») filed IN SMITH COUNTY
                                                                            CLERK'S OFFICE

                                                      PAGE 2 OF 3          Printed on 03/31/2015 at 12:30 PM
                                             County Court at Law 2

                                           Case Summary
                                              Case No. 60,671-A
02/25/2013      yj Request for Findings of Fact and Conclusions of Law

02/26/2013      yj Request for Findings of Fact and Conclusions of Law

03/04/2013      yj Motion to Withdraw

03/04/2013      QJ Notice of Submission

03/28/2013      yj Supplemental Petition
04/02/2013      QJ Motion to Dismiss

04/08/2013      S3 RESPONSE
04/11/2013      yj Letter

04/26/2013      yj Receipt

04/29/2013      yj Miscellaneous
05/08/2013     EVENT

05/08/2013     Case Disposed

05/09/2013      Sj Docket Sheet
05/30/2013      yj Notice of Appeal

05/31/2013      yj Designation

06/05/2013      yj Letter
06/10/2013     Miscellaneous

07/17/2013      yj Correspondence
08/07/2013      yj Correspondence

08/09/2013      QJ Correspondence
08/27/2013      yj Correspondence

03/19/2015      yj Correspondence

               HEARINGS
01/08/2013     All Pending Motions (10:00 AM) (Judicial Officer: Rogers, Randall L)
 Date                                               Financial Information


             Plaintiff SPARKMAN, GUY
             Total Charges                                                                           315.00
             Total Payments and Credits                                                                0.00
             Balance Due as of 3/31/2015                                                             315.00




                                                                                      ^^HEAND CORRECT
                                                                                      MlC0PYOF ORIGINAL
                                                                                      •     7FILED IN SMITH COUNTY
                                                                                             CLERK'S OFFICE

                                                      PAGE 3 OF 3                         Printed on 03/31/2015 at 12:30 PM
                     CERTIFICATION OF CIVIL PROCEEDINGS




THE STATE OF TEXAS


COUNTY OF SMITH




I, KAREN PHILLIPS. CLERK OF THE COUNTY COURT AT LAW 2 OF SMITH COUNTY,
TEXAS, DO HEREBY CERTIFY THAT THE FOREGOING ARE TRUE AND CORRECT COPIES
OF THE FOLLOWING LISTED CIVIL PROCEEDINGS TO -WIT:


CASE SUMMARY


STYLED: GUY SPARKMAN VS. MICROSOFT CORPORATION; SUPPORTSPACE, IN. AS
AGENT FOR MICROSOFT CORP.; OMAR FRANCO, AS AGENT FOR MICROSOFT CORP.
AND ROBERT DOE, AS AGENT FOR MICROSOFT CORP.



FILED IN COUNTY COURT AT LAW 2, CAUSE NO. 60,671-A, SMITH COUNTY, TEXAS, AS
THE SAME APPEARS FROM THE ORIGINALS NOW ON FILE IN THE CIVIL DEPARTMENT
SMITH COUNTY CLERK'S OFFICE. SMITH COUNTY. TEXAS.




GIVEN UNDER MY HAND AND SEAL OF OFFICE THE 31ST DAY OF MARCH, 2015.



                                       Karen Philligs, County Clerk
                                                     Texas




                                                ette Holmes, Deputy




    %
          "wuiiim^k\*v
        ''//!!••.,.nlV\